DETAILED ACTION
This action is responsive to the Applicant’s response filed 06/18/21.
As indicated in Applicant’s response, claims 2-5, 9-12, 16-19 have been amended.  Claims 1-20 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.	
	A method of execution by program instructions on a computing device, comprising 
	(i) mapping a device to a server, wherein the device is in a resource pool of devices including at least one idle device, and wherein the device and the server are within a pod of composable compute elements connected by a fabric in a composable system executing a workload;
	(ii) detecting that the device has a needed firmware update;
	exchanging, transparent to the workload executing in the composable system, the mapping for the device with the needed firmware update and the idle device in the resource pool; and
	(iii) performing the firmware update on the unmapped device as the workload executes in the composable system with the newly mapped device.
	(as recited in claims 1, 8, 15)
	Kumar et al, USPubN: 2019/0068698, discloses network controller embodiment having a one or more sleds housing interconnects, bridge logic unit to process requests directed at the sled’s underlying processor and I/O, power subsystems, for resources of a sled to be provisioned to a current workload of a requestor device, where a memory device selected by one of the bridge logic is mapped to a bus of a given sled and powered up to support energy demand of the requestor CPU, the powering of the mapped device (e.g. memory express for a fabric driver) per a as-requested basis in keeping all other sleds independent from their having to power up while still providing dynamic access of sled resources to ongoing workloads.  The as-requested basis for powering and mapping of a memory device (by a sled bridge unit) per Kumar logic unit selective action in provisioning a  workload, while keeping the other sleds operationally free from the one mapping being activated for said provisioning, cannot be same as detecting a need for firmware update in a device among devices being mapped each to a server according to a pod constituting pod of composable compute elements connected by a fabric in a composable system executing a workload; nor is the power up of the mapped memory device in Kumar concerned with exchanging, transparent to the workload executing in the composable system, the mapping for the device with the needed firmware update – as in (ii) - and the idle device in the resource pool; for performing the firmware update on the unmapped device while allowing the workload to execute – as in (iii) - within the composable system and the mapped devices.
	Zeng et al, USPubN: 2020/0249928, discloses replication controller per supervision of a Patching Management Controller and creating thereby of instances of pod replicas to the extent of a container platform destined for a patching per effect of duplicating grouping of VMs as service pod configuration so that as many pods as needed are as replicated containers configurations for deploying upgrade container devices for a given pod group or svc- container replicas,  the replication being an swap of old data onto a new container or groups thereof deployed as a service pod instance for patch execution, where the devices, containers and server VM are within a pod of composable components disposed for a rollout update where the ongoing workload executes in the composable system with the newly created replicas, while a patch update is being applied to off-line pod containers or service VMs.  Generating of replica container or service pod VMs of in a pod composable system to support a swap via replacing pod components with replicas (roll out update) allowing a current workload to execute with the newly created replicas, while a patch update is being performed on the pod components taken off-line has no concern for exchanging, transparent to the workload executing in the composable system, the mapping for a device – mapping a device to a server as per (i) - in need for firmware update with an idle device in the resource pool – as in (ii), thereby enabling firmware update to be performed on the unmapped device -- as in (iii), per result from the exchange while permitting the workload to execute in the composable system composed of newly mapped device
	Bower, III et al, USPubN: 2012/0151248, discloses standby server pool constituting one or more low power redundant servers as backup to workload situations incurring power-related recovery as part of implementing a failover (failover cluster backup) measure to preclude shutdown caused by a failure; e.g. the redundant servers instantiated to remedy to a failure by a primary server including backup effect.  The redundant mechanism using backup server as standby device to avert disruption of a service or ongoing workload therein upon a power fault.  Bower use of standby server to recover a fault to a workload executing service  fails to teach or suggest exchanging, transparent to the workload executing in the composable system, the mapping for a device – mapping a device to a server as per (i) - in need for firmware update with an idle device in the resource pool – as in (ii), and thereby enabling firmware update to be performed on the unmapped device -- as in (iii), per result from the exchange while permitting the workload to execute in the composable system composed of newly mapped device
	Kochar et al, USPubN: 2016/0283221, discloses update made within a server complex with sequential removal of workload to instantiate the update by a scale-up hypervisor and selective off-line, on-line scaling mechanism without experimenting loss caused by downtime.
	Sakata et al, USPubN: 2016/0020965 discloses administrator receiving a server firmware update and management server conducting a event/action related to failover API per effect of configuring server as a redundant mechanism.
	Hence, both Kochar and Sakata fail to disclose mapping as in (i) nor is the redundant recovery mechanism thereof about use a device mapping for exchanging, transparent to the workload executing in the composable system, the mapping for a device – device mapped to a server as per (i) - in need for firmware update with an idle device in the resource pool – as in (ii), thereby enabling firmware update to be performed on the unmapped device -- as in (iii), per result from the exchange while permitting the workload to execute in the composable system composed of newly mapped device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
August 01, 2021